UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

SOUTHEASTERN DIVISION

QUINTA SANDERS, )
)
Plaintiff, )

Vv ) Case No: 1:18-CV-00269ACL
)
MISSISSIPPI COUNTY, MISSOURI, ET AL)
)
Defendants. )

MISSISSIPPI COUNTY DEFENDANTS’ MOTION TO ENFORCE SETTLEMENT
AGREEMENT
COME NOW the Mississippi County Defendants, including Cory Hutcheson, pursuant to
Local Rule 7-4.01 and hereby moves the Court for an order enforcing the settlement agreement
reached between Mississippi County Defendants and Plaintiffs to resolve the claims asserted in this
case. In support of said motion, Mississippi County Defendants submit:
A. Email from Plaintiffs’ attorney dated March 24, 2021, demanding that the
Defendants’ insurer settle within it’s policy limits for the sum of $2,000,000.00.
Additional email correspondence between Plaintiffs and Defendant Hutcheson’s
attorney of March 24, 2021, requested clarification as to whether Cory Hutcheson
was involved in the settlement demand.
A subsequent March 24, 2021 email from Plaintiffs’ counsel in response to the

inquiry by Hutcheson’s attorney indicated “I am talking about anyone insured by
MOPERM.,. If they are denying coverage for Mr. Hutcheson, he would be excluded.”
The string of emails dated March 24, 2021 are incorporated into this motion.

On April 20", an email from Plaintiffs’ attorney to the Mississippi County
Defendants’ attorney indicated that the demand of $2,000,000.00 made on March 24,
2021 will be withdrawn in the near future and as a courtesy to the Mississippi County
Defendants, Plaintiffs’ counsel was providing a notice that once the demand is
withdrawn it will not be revisited. Thereafter, Mississippi County Defendants
informed Plaintiffs’ counsel concerning the meeting of MOPERM and Plaintiffs’
counsel informed Mississippi County Defendants’ attorney that MOPERM was
meeting on April 23" at 10:00 a.m. and he expects a response thereafter to which the
undersigned attorney for the Mississippi County Defendants indicated that he would
be out of state between the 23" to the 25" of APriland Plaintiffs’ counsel indicated
that he was “virtually certain that they have telephones, internet and email in
whatever state you are going to”, to inform the undersigned as to the results of the
MOPERM meeting. The string of April 20, 2021 emails are incorporated into this
motion.

Thereafter on April 26, 2021, a letter was sent to Plaintiffs’ counsel via email that
MOPERM and the Mississippi County Defendants, including Cory Hutcheson as a
Mississippi County Defendant, agreed to pay to Plaintiffs their policy limits of
$2,000,000.00 as a full and final settlement of Plaintiffs’ claims against the
Mississippi County Defendants, including Cory Hutcheson subject to the Court’s

approval of the wrongful death settlement. A copy of the April 26, 2021 letter is

-2-
attached hereto.

D. Following the Mississippi County Defendants letter in which they agreed to pay their
policy limits in accordance with demand of Plaintiffs to settle within the policy limits
for all of the insured under MOPERM’s policy, Plaintiff made further demand of
$1,500,000.00 for settlement.

The April 26, 2021 communications from Plaintiffs’ counsel is attached hereto.

E. As part of the letter to Plaintiffs’ counsel on April 26, 2021, Plaintiffs’ counsel was
informed that MOPERM had accepted Cory Hutcheson as an insured member of the
Mississippi County Defendants.

The Mississippi County Defendants agreed to pay the settlement demand of Plaintiffs of
$2,000,000.00 for a full settlement of the case in accordance with the demand of Plaintiffs’ counsel
on March 24, 2021. All of the insured of the Mississippi County Defendants include Cory
Hutcheson. The Mississippi County Defendants incorporate their Memorandum in support of this
motion filed contemporaneously herewith.

WHEREFORE, the Mississippi County Defendants respectfully request that the Court enter
an order enforcing the settlement agreement reached between the parties to resolve this case and for
such further relief as the Court deems just and proper.

SPRADLING & SPRADLING

y
é

By Z/
A.M. Spradling, II #23702 /\~
1838 Broadway, P.O. Drawer {119
Cape Girardeau, MO 63702-1119
(573)335-8296 Fax:(573)335-8525
spradlaw@spradlaw3.com
ATTORNEYS FOR DEFENDANTS MISSISSIPPI
COUNTY

-3-
Case: 1:18-cv-00269-ACL Doc. #: 90 Filed: 04/28/21 Page: 4 of 4 PagelD #: 790

CERTIFICATE OF SERVICE

I hereby certify that on April 28, 2021, the foregoing was filed electronically with the Clerk of Court to be
served by operation of the Court’s electronic filing system upon the attorneys of record.

wid.
By:
